MEMORANDUM *
Victor Barajas (“Barajas”) appeals his jury conviction and sentence for conspiracy to distribute, distribution of, and possession with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.
The facts are familiar to the parties and will be restated only as necessary to resolve the legal issues of the appeal.
Barajas argues that the base offense level of 34, calculated pursuant to U.S.S.G. § 2D1.1 (1998), was incorrect because the district court improperly factored in four undelivered pounds of methamphetamine. Because Barajas made no objections at sentencing, he forfeited this *397claim on appeal. See United States v. Visman, 919 F.2d 1390, 1393-94 (9th Cir. 1990).
Barajas argues that the district court erred in faffing to make specific findings regarding Barajas’ capability of delivering the four additional pounds. However, because Barajas did not raise this issue before the district court, this matter was not controverted, and the district court was not required to make factual findings. Fed. R.Crim. Proc. 32(c)(1); United States v. Maldonado, 215 F.3d 1046, 1049-50 (9th Cir .2000).
Barajas claims that the evidence was insufficient to support a finding of possession regarding the methamphetamine found the day after his arrest in a nearby parking lot. There is sufficient evidence to support a conviction if, viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Here, we conclude that the evidence was sufficient to prove that Barajas had this methamphetamine in a box in his truck just before his arrest. The undercover officer testified that he saw two packages in this box. There was testimony that the package of methamphetamine which was recovered the next day near Barajas’ escape route was identical in approximate weight, purity, inner packaging, and outer wrapping to the package which was actually supplied by Barajas the day before. See United States v. Lopes-Montes, 165 F.3d 730, 732 (9th Cir.1999).
The judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.